Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Status of Claims
Claims 1, 8, 71, 72 have been amended.
Claim 21 – 26, 30, 35 – 38, 44 – 48, 56, 74, and 75 have been cancelled.
Claims 82 and 83 are new.
Claims 15 – 20, 27 – 29, 31 – 34, 39 – 43, 49 – 55, and 57 – 64 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14, 65 – 69, 71, 73, and 76 – 83 are rejected under 35 U.S.C. 103 as being unpatentable over Eick et al. (US PGPub 2014/0032433 1) in view of Schiller (WO 2017/100686 A1) in further view of Sher (US PGPub 2018/0322597 A1).
In regards to claims 1 and 8, Eick discloses (Claim 1) an intelligent property management system, the intelligent property management system comprising; (Claim 8) and intelligent property management method comprising: 
a property management platform comprising: a vendor portal, a tenant portal, an investor portal, a security portal, and a communication services portal (wherein ¶ 78 vendors, ¶ 75 tenants, ¶ 59 investor, ¶ 39 security, and ¶ 35, 36 communications service have access to the system to receive information from the property management platform); 
one or more processors (Fig. 1, 2); 
a non-transitory memory communicatively coupled to at least one of the one or more processors (Fig. 1, 2); 
where the one or more processors are configured to wirelessly communicate data structures between (Fig. 1, 2; ¶ 35 wherein the invention provides a wireless monitoring and alerting system and a real-time web dashboard): 
the property management platform and one or more vendors via the vendor portal (wherein ¶ 78 vendors have access to the system to receive information from the property management platform), 
the property management platform and one or more tenants via the tenant portal (wherein ¶ 75 tenants have access to the system to receive information from the property management platform), 
the property management platform and one or more investors via the investor portal (wherein ¶ 59 investor have access to the system to receive information from the property management platform), 
the property management platform and one or more property security devices via the security portal (wherein ¶ 39 security have access to the system to receive information from the property management platform), and 
the property management platform and one or more communication service devices via the communication services portal (wherein ¶ 35, 36 communications service have access to the system to receive information from the property management platform); 
where the data structures wirelessly communicated via the vendor portal comprises at least one of: a request for performance of a first vendor service, a notification that the first vendor service has been performed, a request for performance of a second vendor service, and a notification that the second vendor service has been performed (¶ 59, 70, 75, 79 wherein the data communicated includes, at least, a notification that a vendor service has performed); 
where the data structures wirelessly communicated via the tenant portal comprises at least one of: a request for performance of a service from a tenant, status information for a smart appliance in a property, and an alarm for the smart appliance in the property (¶ 75 wherein the data communicated includes, at least, a request for performance from a tenant);
where the data structures wirelessly communicated via the investor portal comprise at least one of: a request for credential information associated with one or more investors, financial information associated with the property, and value information relating to a property investment (¶ 44, 49, 59 wherein the data communicated includes, at least, financial information associated with the property); 
where the data structures wirelessly communicated via the security portal comprises at least one of: image data collected by the one or more property security devices, an alarm generated by the one or more property security devices, and geo-fence data (¶ 35, 42, 67 wherein the data communicated includes, at least, alarms generated by the property security platforms); 
where the data structures wirelessly communicated via the communication services portal comprise at least one of: image quality of service data for the one or more communication service devices (¶ 67, 69 wherein the data communicated includes, at least, the current status of security devices that communicate with the system, e.g., battery low and equipment not responding (indicative of low or non-existent quality as an image cannot be provided if the device is a camera); ¶ 59, 75, 82 wherein photos regarding a service performed can be used to assess the property, e.g., carrying out an insurance claim); and
where the one or more processors are further configured to:
[…];
[…]; 
[…];
[…]; and
[…].
(Claim 8) displaying, at a graphical user interface (GUI), data received via the vendor portal, the data received via the tenant portal, data received via the property investor portal, the data received via the security portal, and the data received via the communication portal to a user in respective GUI regions to enable the user to take one or more actions to execute a specified instruction (Fig. 3, 4, 5A, 5B, 6, 7, 8, 9, 10, 11, 12, 13 wherein a GUI having a plurality of regions for each portal is provided to allow a user to take one or more actions to execute a specified instruction).
Finally, the Examiner refers to MPEP § 2111.04 and 2111.05 as what the data structures are about or in regards to are non-functional descriptive subject matter directed towards descriptive language that does not provide any additional functionality to the invention or its end result, but simply serves to describe the information that is being communicated.  The Examiner asserts that the contents within the data that is being transmitted are directed towards an intended result and does not change the structure of the invention or its functions nor, for the method claim, do they affect, limit, or alter the steps of receiving.  Although they have been addressed with respect to the prior art, the Examiner asserts this was not necessary and only performed for the purposes of compact prosecution and to demonstrate that Eick is capable of transmitting information directed towards various types of content.
Eick discloses a system and method for remotely monitoring a designated location using various devices and sensors.  Although Eick discloses that a particular location is being monitored and information is being provided regarding events occurring at the particular location, Eick fails to explicitly disclose whether a location can be defined with a geo-fence and whether the geo-fence can be dynamically adjusted.
To be more specific, Eick fails to explicitly disclose:
where the one or more processors are further configured to:
establish a geo-fence at a location that includes at least some of the at least one or more property security devices, where the data received via the security portal indicates detection of a security event within the geo-fence by the one or more property security devices; 
dynamically adjusting a perimeter of the geo-fence, controlling the one or more property security devices, or both, based on the detection of the security event and the data received via the security portal;
store an indication of activation of the geo-fence, the perimeter of the geo-fence, and an adjustment to the perimeter of the geo-fence as a record in the blockchain; and
determine a resolution of the security event or a handling of the security event based on at least one record in the blockchain.
However, Schiller, which is also directed towards remote monitoring of a location in order to monitor an event, further teaches that it is well-known in the art to establish a geo-fence that defines the location of a security event in response to the detection of the security event.  Additionally, Schiller teaches that the geo-fence can be dynamically adjusted as this allows for a more accurate focus of the event and determination of who to notify and what messages to transmit to those individuals.  
Furthermore, Schiller teaches that such information can be stored and referred to later as this assists with the determination of what to do in response to the particular detection that was detected in the particular location of the particular geofence, e.g., storing an image or video of an attack, forwarding received feedback to law enforcement or other appropriate agencies, extracting emergency instructions and providing the extracted data to affected individuals at the particular location for the particular detected event, current position of individuals being displayed on a map, allow for a user to interact with the emergency and identification system and/or responder, tracking and providing safety status of individuals during an emergency situation at the particular locations, submission and retrieval of reports, dynamically adjusting the size of the geofence during an emergency situation based on incoming information and allowing for retrieval of the information, location information of the incident and its traversal through a location and altering the size of the geofence in response to the traversal and making this information available for retrieval and assessment, altering a geofence based on stored reports, monitoring trigger events and storing them as reports to determine situation assessment and geofence size/shape, push notifications as events occur in order to avoid re-entering a location during the remainder of the situation, receiving and storing the information in a prioritized manner, and timestamping received information.
Schiller teaches that it would have been advantageous to define and dynamically adjust a geo-fence as this provides a better capture of an event while also tracking the movement of the event so as to keep affected individuals apprised of the event, how it affects them, assist with addressing the situation, and decrease panic.
(For support see: Pages 6 – 7 Lines 31 – 12; Page 10 Lines 1 – 5, 14 – 31; Page 11 Lines 16 – 24; Pages 12 – 15 Lines 24 – 20; Pages 16 – 17 Lines 3 – 31; Page 18 Lines 25 – 33; Page 30 Lines 4 – 27)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to establish and dynamically adjust a geo-fence in response to a detected event, as taught by Schiller, in the location monitoring system and method of Eick as this would provide a more detailed analysis and notification of a detected event at a particular location, thereby resulting in affected individuals being more informed of the event and make a decision of what actions should be taken.
The combination of Eick and Schiller discloses a system and method of providing a central platform to allow a plurality of different entities associated with one or more properties to communicate and access information associated with the property.  Although the combination of Eick and Schiller discloses that the information is stored in a database to provide information that verifies the activity of vendors (¶ 59, 70, 75), the combination of Eick and Schiller fails to explicitly disclose whether it is old and well-known in the art to use blockchain as a means of storing information concerning real estate property.
To be more specific, the combination of Eick and Schiller fails to explicitly disclose:
where the one or more processors are further configured to:
based on the data structures communicated via the tenant portal including the request for performance of the service from the tenant and the data structures communicated via the vendor portal including a notification that the service has been performed, store the request for performance of the service and the notification that the service has been performed as one or more records in a blockchain to indicate performance of the service;
store an indication of activation of the geo-fence, the perimeter of the geo-fence, and an adjustment to the perimeter of the geo-fence as a record in the blockchain; and
determine a resolution of the security event or a handling of the security event based on at least one record in the blockchain.
However, Sher, which is also directed toward providing a property management platform that allows for a plurality of different entities associated with one or more properties to communicate and access information associated with the property, further teaches that it is old and well-known to store information in a blockchain, specifically, pertaining to performance of a task (¶ 25, 36, 46, 67).  One of ordinary skill in the art would have found it obvious to substitute the storage of information in a blockchain for the more traditional database storage system and method of the combination of Eick and Schiller as an alternate means of storing information.  One of ordinary skill in the art would have found it obvious that the decentralized storage methodology that blockchain offers has its own set of advantages, such as, but not limited to, increased security and verification of information (see also NPL provided in PTO-892 Notice of References Cited titled Blockchain Technology Overview), and a practitioner of the invention would have found it obvious to use blockchain as the means of data storage in the field of real estate property management.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of blockchain for data storage, as taught by Sher, for database storage system, as disclosed by the combination of Eick and Schiller.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claims 2 and 9, the combination of Eick, Schiller, and Sher discloses the system of claim 1 (the method of claim 8) where the request for performance of the first vendor service comprises at least one of: a request for maintenance service; a request that a supply be shipped; and a request regarding timing of the performance (¶ 75 wherein the request can be for a maintenance service.  Additionally, the Examiner refers to MPEP § 2111.04 and 2111.05 as what the request is in regards to is simply descriptive language that does not provide any additional functionality to the invention or its end result, but simply serves as descriptive subject matter).  
In regards to claims 3 and 10, the combination of Eick, Schiller, and Sher discloses the system of claim 1 (the method of claim 8) where the notification that the first vendor service has been performed comprises at least one of: a report regarding the vendor service; an option to provide vendor service feedback; and an option to confirm performance completion (¶ 59, 70, 75, 79 wherein the data communicated includes, at least, a notification that a vendor service has performed).  
In regards to claims 4 and 11, the combination of Eick, Schiller, and Sher discloses the system of claim 1 (the method of claim 8) where the request for performance of the second vendor service comprises at least one of: notification that the requested performance of the vendor service has been performed; information regarding the performance of the first vendor service; a request for maintenance service; a request that a supply be shipped; and a request regarding timing of the performance (¶ 59, 70, 75, 78, 79 wherein the data communicated includes, at least, a notification that a vendor service has performed.  Additionally, the system allows for communication to numerous different vendors for numerous different work orders).  
In regards to claims 5 and 12, the combination of Eick, Schiller, and Sher discloses the system of claim 1 (the method of claim 8) where the image data is stored as one or more records in the blockchain (Sher – ¶ 25, 36, 46, 67 wherein it is old and well-known in the art to store information in a blockchain).  
In regards to claims 6 and 13, the combination of Eick, Schiller, and Sher discloses the system of claim 1 (the method of claim 8) where the geo-fence (Claim 13: status) data comprise data relating to the security event within the geo-fence (¶ 37, 44, 59, 61, 64, 67 wherein the system monitors various property locations (geo-fences) and will monitor if a security breach has occurred at a particular property location; Schiller – Pages 12 – 15 Lines 24 – 20 wherein data relating to the security event within the geo-fence is disclosed).  
In regards to claims 7 and 14, the combination of Eick, Schiller, and Sher discloses the system of claim 1 (the method of claim 8) where the one or more data structures received via a respective portal (Claim 14: comprises one or more data structures that are) are stored as one or more blocks in the blockchain (Sher – ¶ 25, 36, 46, 67 wherein it is old and well-known in the art to store information in a blockchain).  
In regards to claim 65, the combination of Eick, Schiller, and Sher discloses the system of claim 1 where receiving the request for performance of the service and receiving the notification that the service has been performed comprise terms of a smart contract associated with the blockchain (Sher – ¶ 44, 122, 156, 179, 180, 229, 256, 284 wherein it is old and well-known in the art to utilize smart contracts in blockchains for managing a transaction and wherein smart contracts comprise terms).
In regards to claim 66, the combination of Eick, Schiller, and Sher discloses the system of claim 65 where the terms of the smart contract further comprise automatically transferring compensation to a vendor based on the performance of the service by the vendor (Sher – ¶ 44, 122, 156, 179, 180, 229, 256, 284 wherein it is old and well-known in the art to utilize smart contracts in blockchains for managing a transaction and wherein smart contracts comprise terms, such as, but not limited to, providing compensation upon performance of a task).
In regards to claim 67, the combination of Eick, Schiller, and Sher discloses the system of claim 1 where the one or more processors are further configured to manage vendor credentials providing one or more tiered vendor privileges, tenant credentials providing one or more tiered tenant privileges, investor credentials providing one or more tiered investor privileges, or a combination thereof (Eick – ¶ 44, 49, 59 wherein the system allows for a plurality of different investor types to access the system and each vendor type would have their own corresponding set of privileges, e.g., banks have banking privileges, brokers have brokering privileges, and etc., as well as access to information for their respective investment; ¶ 70, 75 wherein the system allows for a plurality of different tenant types to access the system and each tenant type would have their own corresponding set of privileges, e.g., prospective tenants who are yet to be actual tenants would not have the same privileges as an actual tenant since an actual tenants can make specific requests that a prospective tenant cannot because they are actually using the property; ¶ 75, 78, 79 wherein the system allows for a plurality of different vendor types to access the system and each vendor type would have their own corresponding set of privileges, e.g., an HVAC vendor would have privileges pertaining to HVAC work orders and not roof repair as roof repair would be accessed by a vendor that handles roof repair).
In regards to claim 68, the combination of Eick, Schiller, and Sher discloses the system of claim 67 where the one or more tiered tenant privileges include full vendor privileges and partial vendor selection privileges (Eick – ¶ 75, 78, 79 wherein the system allows for a plurality of different vendor types to access the system and each vendor type would have their own corresponding set of privileges, e.g., an HVAC vendor would have privileges pertaining to HVAC work orders and not roof repair as roof repair would be accessed by a vendor that handles roof repair).
In regards to claim 69, the combination of Eick, Schiller, and Sher discloses the system of claim 67 where the one or more tiered investor privileges include document privileges (Eick – ¶ 59 wherein the system allows for a plurality of different investor types to access the system and each vendor type would have their own corresponding set of privileges, e.g., banks have banking privileges, brokers have brokering privileges, and etc.).
In regards to claim 71, the combination of Eick, Schiller, and Sher discloses the system of claim 1 wherein the one or more processors are configured to dynamically adjust the perimeter of the geo-fence based on the data structures wirelessly communicated via the security portal (Schiller – Page 13 Lines 15 – 32 wherein the geo-fence is defined and dynamically adjusted based on information wirelessly received from devices at the security event).
In regards to claim 73, the combination of Eick, Schiller, and Sher discloses the system of claim 1 where the one or more processors are further configured to initiate transmission of a notice to a particular device selected from a group of devices based on the detection of the security event and the data structures wirelessly communicated via the security portal, the group of devices comprising a vendor device, a tenant device, and an emergency service device (¶ 67 wherein, in response to the detection of an event, the system will notify the corresponding individual of the event over the communication network, as was discussed above; See also Schiller – Page 14 Lines 1 – 18 wherein messages are sent to one or more individuals that are associated with the event.).
In regards to claim 74, the combination of Eick, Schiller, and Sher discloses the system of claim 1 where the one or more processors are further configured to store the perimeter of the geo-fence, an adjustment of the perimeter of the geo-fence, and an indication of activation of the geo-fence as a record in the blockchain (Eick – ¶ 59, 65, 70, 75 wherein the information is stored in a database to provide information that is used to allow for review of events occurring at a particular location; Sher – ¶ 25, 36, 46, 67 wherein information can be stored in a blockchain; Schiller – Page 14 Lines 1 – 18 wherein information regarding the event and geo-fence information is stored for use by the system and corresponding individuals).
In regards to claim 75, the combination of Eick, Schiller, and Sher discloses the system of claim 74 wherein the one or more processors are further configured to analyze a cause of the security event, a handling of the security event, a resolution of the security event, or a combination thereof, based on one or more records in the blockchain (Eick – Fig. 7 wherein the system provides information regarding the cause of an event; Schiller – Pages 12 – 13; Lines 2 – 8; Page 13 Lines 15 – 32 wherein the system tracks the handling and resolution of a security event; Sher – ¶ 25, 36, 46, 67 wherein information can be stored in a blockchain).
In regards to claim 76, the combination of Eick, Schiller, and Sher discloses the system of claim 1 where the one or more property devices are configured to perform different information gathering protocols based on detection of different types of security events (Eick – ¶ 63, 68 wherein a plurality of different property devices can be used to monitor different types of events and are each configured to detect, collect, and transmit different information, e.g., flooding, theft, break-in, damage to windows, temperature, door sensor, motion sensors, cameras, and etc.).
In regards to claim 77, the combination of Eick, Schiller, and Sher discloses the system of claim 76 where the different information gathering protocols correspond to rules for capture, storage, and transmission of image data from the one or more property security devices, video data from the one or more property security devices, sensor data from the one or more property security devices, motion data from the one or more property security devices, or a combination thereof (Eick – ¶ 63, 68 wherein a plurality of different property devices can be used to monitor different types of events and are each configured to detect, collect, and transmit different information, e.g., flooding, theft, break-in, damage to windows, temperature, door sensor, motion sensors, cameras, and etc.).
In regards to claim 78, the combination of Eick, Schiller, and Sher discloses the system of claim 1 where the one or more processors are further configured to:
determine that the security event has concluded based on additional data structures wirelessly communicated via the security portal from the one or more property security devices; and
release the geo-fence response to conclusion of the security event 
(Schiller – Pages 12 – 13; Lines 2 – 8; Page 13 Lines 15 – 32; Page 15 Lines 13 – 20 wherein the system receives information regarding the status of the event in order to determine whether to release a geo-fence or not and notify corresponding users.  For example, when the system receives information that a threat has moved locations the system will no longer monitor the prior location but the new location, define the geo-fence for the new location, and notify users that the security event has moved and inform them if they are affected or not).
In regards to claim 79, the combination of Eick, Schiller, and Sher discloses the system of claim 1 where the one or more processors are further configured to:
display, at the property management platform and based on the data structures wirelessly communicated via the security portal, a security event notification and one or more selectable options corresponding to the security event notification; and
perform a selected operation based on selection of at least one option of the one or more selectable options 
(Eick – Fig. 7 wherein the system displays a security event notification with selectable options that correspond to the event and, in response to the selection of a selectable option, perform the selected option).
In regards to claim 80, the combination of Eick, Schiller, and Sher discloses the system of claim 79 where the selected operation comprises transmission of a notice to one or more vendors via the vendor portal, transmission of a notice to one or more tenants via the tenant portal, adjustment of the perimeter of the geo-fence, or controlling the one or more property security devices (Eick – Fig. 7 wherein the system displays a security event notification with selectable options that correspond to the event and, in response to the selection of a selectable option, perform the selected option, e.g., arm or disarm the security system).
In regards to claim 81, the combination of Eick, Schiller, and Sher discloses the system of claim 79 where the one or more processors are further configured to store the security event notification, the one or more selectable options, and the selectable operation as a record in the blockchain to indicate the detection of the security event (Eick – ¶ 59, 65, 70, 75 wherein the information is stored in a database to provide information that is used to allow for review of events occurring at a particular location; Sher – ¶ 25, 36, 46, 67 wherein information can be stored in a blockchain; Schiller – Page 14 Lines 1 – 18 wherein information regarding the event and geo-fence information is stored for use by the system and corresponding individuals).
In regards to claim 82, the combination of Eick, Schiller, and Sher discloses the system of claim 1 wherein the data structures wirelessly communicated via the security portal include the image data collected by the one or more property security devices, motion data collected by the one or more property security devices, or both, and where the one or more processors are further configured to detect the security event based on performance of facial recognition of the image data, detection of a particular object within the image data, analysis of the motion data, or a combination thereof (Eick – ¶ 67 wherein motion is detected and analyzed to determine than an event has occurred; Schiller – Page 9 Lines 14 – 31; Page 12 – 13 Lines 24 – 8; Page 13 Lines 15 – 32; Page 15 Lines 13 – 20; Page 18 Lines 1 – 9; Page 19 Lines 3 – 20; Page 23 Lines 1 – 14 wherein motion is detected and analyzed and the received information assists with the system defining a geofence). 
In regards to claim 83, the combination of Eick, Schiller, and Sher discloses the system of claim 76 where the data structures wirelessly communicated via the security portal include:
data gathered by the one or more property security devices according to a first information gathering protocol based on detection of a first type of security event; and
data gathered by the one or more property security devices according to a second information gathering protocol based on detection of a second type of security event
(Eick – Fig. 7; ¶ 18, 38 wherein a plurality of different sensors can be used to detect various types of events, e.g., door opening (intrusion), temperature sensor (fire), motion sensors (to track movement for a property that should be vacant), and so forth; ¶ 63, 68 wherein a plurality of different property devices can be used to monitor different types of events and are each configured to detect, collect, and transmit different information, e.g., flooding, theft, break-in, damage to windows, temperature, door sensor, motion sensors, cameras, and etc.; Schiller – Page 23 Lines 1 – 14; Page 34 Lines 3 – 18 wherein a plurality of different types of security devices can be used to detect a plurality of different events, e.g., proximity detection, accelerometers, motion detectors, microphones, cameras, and etc., which, as discussed above, are used as information gathering sources to assist with tracking an event, tracking individuals affected by the event, and determining movement of the event and individuals).

_____________________________________________________________________

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Eick et al. (US PGPub 2014/0032433 1) Schiller (WO 2017/100686 A1) in further view of Sher (US PGPub 2018/0322597 A1) in further view of The Alpine Group (https://web.archive.org/web/20170505134707/https://www.alpinepdx.com/), hereinafter referred to as Alpine.
In regards to claim 70, the combination of Eick, Schiller, and Sher discloses a system and method for allowing a plurality of different entity types associated with a real estate property to access a system and be provided with information meant for each respective entity type.  Although the combination of Eick, Schiller, and Sher discloses a plurality of entities accessing the system, the combination of Eick, Schiller, and Sher fails to explicitly disclose whether each entity is provided with their respective portal.
To be more specific, the combination of Eick, Schiller, and Sher fails to explicitly disclose:
the system of claim 8 where:
the data received via the vendor portal is displayed in a first GUI region associated with vendor instructions; and
the data received via the tenant portal is displayed in a second GUI region associated with tenant service instructions, the second GUI region is distinct from the first GUI region.
However, Alpine, which is directed towards property management, teaches that it is old and well-known in the art to provide separate portals for different user types (Page 1, 3, 5).  Alpine teaches that it is well-known in the art to provide not only a central system where a plurality of different user types can access the system, but that each user type has their own respective set of resources available to them and that it is beneficial to provide their own respective portal as a means of providing resources for each respective user type.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the real estate management system and method of the combination of Eick, Schiller, and Sher with the ability to provide separate portals for a respective real estate user type, as taught by Alpine, as this would further assist with providing each respective user type with their respective set of needs and resources, e.g., providing a tenant portal to allow a tenant to submit a repair request.

_____________________________________________________________________

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Eick et al. (US PGPub 2014/0032433 1) Schiller (WO 2017/100686 A1) in view of Sher (US PGPub 2018/0322597 A1) in further view of 
In regards to claim 72, the combination of Eick, Schiller, and Sher discloses the system of claim 1 wherein:
the one or more processors are configured to control the one or more property security devices based on the data structures wirelessly communicated via the security portal; and
[…].
The combination of Eick, Schiller, and Sher discloses a system and method to remotely monitor a location and to allow for remote control of devices that are monitoring the location.  Although the combination of Eick, Schiller, and Sher discloses that devices can be remotely controlled and can activate a security system in order to monitor and alert the system when a door has been opened or to detect if a door is closed, the combination of Eick, Schiller, and Sher fails to explicitly disclose all types of operations that can be performed, such as, but not limited to, controlling the one or more property security devices comprises opening or closing a door, a gate, or a fence.
However, the combination of Eick, Schiller, and Sher fails to explicitly disclose:
controlling the one or more property security devices comprises opening or closing a door, a gate, or a fence.
First, in light of the specification, “opening” and “closing” are interpreted to be broad enough to encompass locking and unlocking a door, gate, or fence as the specification discloses that smart doors are being used and does not provide support that “opening” and “closing” to be interpreted as the door, gate, or fence are being swing open/close, slid open/close, and the like or, alternatively, the specification does not provide a limiting definition that would result in one of ordinary skill in the art ignoring the other understandings of what “opening” and “closing,” with respect to a smart door to be.
With that said, Aich, which is also directed to remote monitoring for detected situations, further teaches that it is old and well-known in the art to remotely open and close a door.  Aich teaches that when an emergency situation is detected at a particular location, which requires access, it would have been advantageous to allow for remote opening of a door as this would allow for authorized individuals to enter the location and address the detected situation, especially if the residences of the location are unable to or unaware to allow entry to the location.
(¶ 78 – 81) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the remote location monitoring system and method of the combination of Eick, Schiller, and Sher, which allows for remote control of remote devices, to also include the features of remote opening of a door, as taught by Aich, as this would allow for a detected situation to be properly addressed by allowing access to a location when the location is could be vacant or to provide other solutions to resolve the detected issue, e.g., allowing fresh air to enter a house.
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Claim objection
The claim objection of claim 71 has been withdrawn due to amendments.
Rejection under 35 USC 102/103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
Claim 76
The applicant argues that Eick fails to disclose:
“the system of claim 1 where the one or more property devices are configured to perform different information gathering protocols based on detection of different types of security events.”

However, the Examiner respectfully disagrees.  
As was stated in the rejection, Eick discloses wherein a plurality of different sensors can be used to detect various types of events, e.g., door opening (intrusion), temperature sensor (fire), motion sensors (to track movement for a property that should be vacant), and so forth and wherein a plurality of different property devices can be used to monitor different types of events and are each configured to detect, collect, and transmit different information, e.g., flooding, theft, break-in, damage to windows, temperature, door sensor, motion sensors, cameras, and etc.  
Claim 79
The applicant argues that Eick fails to disclose:
“display, at the property management platform and based on the data structures wirelessly communicated via the security portal, a security event notification and one or more selectable options corresponding to the security event notification; and

perform a selected operation based on selection of at least one option of the one or more selectable options.”

However, the Examiner respectfully disagrees.  
As was stated in the rejection, Eick discloses wherein the system displays a security event notification with selectable options that correspond to the event and, in response to the selection of a selectable option, perform the selected option.  Eick discloses wherein a plurality of different property devices can be used to monitor different types of events and are each configured to detect, collect, and transmit different information, e.g., flooding, theft, break-in, damage to windows, temperature, door sensor, motion sensors, cameras, and etc.  As a result, based on the collected information from the sensors and system the security system can be armed, disarmed, or armed (away) remotely from the central system so as to allow the central system to transmit the command to the corresponding remote devices to be, for example, activated or deactivated.
It appears that the applicant may be arguing that the invention is performed without human intervention and/or may be relying on automatic (although not claimed) being interpreted as without human intervention.  However, the Examiner asserts the term “automatically” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automatically” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).
Claim 79
The applicant argues that Eick fails to disclose:
“where the one or more processors are further configured to store the security event notification, the one or more selectable options, and the selectable operation as a record in the blockchain to indicate the detection of the security event.”

However, the Examiner respectfully disagrees.  
As was stated in the rejection, Eick discloses that the information is stored in a database to provide information that is then later used to allow for a review of events occurring at particular locations and Sher teaches and makes it obvious that information can be stored in a blockchain rather than in a database.  Finally, as has been previously discussed, Schiller teaches and makes it obvious for information regarding an event and geofence to be stored for user by the system and corresponding individuals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Xie (CN 204496183 U); King (WO 2016/034297 A1); Freiin von Kapri et al. (US PGPub 2017/0048476 A1); King (WO 2016034297 A1) Chapman et al. (Smart homes for people with restricted mobility) – which are directed to remote monitoring of a location to detect an event, as well as allowing the remote opening of a door
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/18/2022